Case 1:19-cr-00150-RM Document 85 Filed 08/21/20 USDC Colorado Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Criminal Case No. 19-cr-00150-RM

UNITED STATES OF AMERICA,

      Plaintiff,

v.

JUSTIN BOWEN NEISLER,

Defendant.


     GOVERNMENT'S MOTION TO GRANT THE DEFENDANT AN ADDITIONAL
          ONE-LEVEL DECREASE PURSUANT TO U.S.S.G § 3E1.1(b)


      The United States of America, by and through United States Attorney Jason R.

Dunn for the District of Colorado, and Patricia Davies, Assistant United States Attorney,

respectfully moves that, at the time of the sentencing hearing, the Court grant an

additional one-level reduction in defendant Justin Bowen Neisler’s offense level,

pursuant to Section 3E1.1(b) of the United States Sentencing Guidelines.

      The government submits that the defendant is entitled to this additional one-level

reduction because his agreement to plead guilty and his timely notice thereof permitted

the government to avoid preparing for trial, and for the Court and government to allocate




                                            1
Case 1:19-cr-00150-RM Document 85 Filed 08/21/20 USDC Colorado Page 2 of 3




their resources more efficiently.

       Respectfully submitted this 21st day of August, 2020,

                                                JASON R. DUNN
                                                United States Attorney

                                                By: s/ Patricia Davies
                                                Patricia Davies
                                                Assistant United States Attorney
                                                United States Attorney’s Office
                                                1801 California Street, Suite 1600
                                                Denver, Colorado 80202
                                                Telephone: (303) 454-0100
                                                Email: Patricia.Davies@usdoj.gov
                                                Attorney for the Government




                                           2
Case 1:19-cr-00150-RM Document 85 Filed 08/21/20 USDC Colorado Page 3 of 3




                              CERTIFICATE OF SERVICE

        I hereby certify that on this 21st day of August, 2020, I electronically filed the
foregoing GOVERNMENT'S MOTION TO GRANT THE DEFENDANT AN
ADDITIONAL ONE-LEVEL DECREASE PURSUANT TO U.S.S.G § 3E1.1(b) with the
Clerk of the Court using the CM/ECF system, which will send notification of such filing to
all parties of record.


                                         By: s/Amy McDaniel
                                         Amy McDaniel
                                         Legal Assistant
                                         United States Attorney’s Office




                                            3
